       Case: 1:20-cv-00351-DCN Doc #: 1 Filed: 02/17/20 1 of 5. PageID #: 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

PRESCIOUS JOHNSON                                  )      CASE NO.
3679 W. 140th Street, Up                           )
Cleveland, Ohio 44111                              )
                                                   )      JUDGE:
       Plaintiff,                                  )
                                                   )
vs.                                                )
                                           `       )
CITY OF LAKEWOOD                                   )      COMPLAINT
12650 Detroit Ave.                                 )      WITH JURY DEMAND
Lakewood, Ohio 44107                               )
                                                   )
and                                                )
                                                   )
CITY OF LAKEWOOD                                   )
POLICE DEPARTMENT                                  )
12650 Detroit Ave.                                 )
Lakewood, Ohio 44107                               )
                                                   )
and                                                )
                                                   )
SCOTT HARNER                                       )
12650 Detroit Ave.                                 )
Lakewood, Ohio 44107                               )
                                                   )
and                                                )
                                                   )
JOHN DOE POLICE OFFICERS                           )
1 THROUGH 5                                        )
                                                   )
       Defendants.                                 )

______________________________________________________________________________

       Now comes the Plaintiff, by and through undersigned counsel, Eric D. Hall, and for her

Complaint state as follows:
    Case: 1:20-cv-00351-DCN Doc #: 1 Filed: 02/17/20 2 of 5. PageID #: 2



1. Plaintiff Prescious Johnson, (hereinafter referred as “Plaintiff”) is a resident of the City of

   Cleveland, County of Cuyahoga and State of Ohio. Plaintiff is an African American

   female.

2. Defendant City of Lakewood is a city located in Cuyahoga County, State of Ohio.

3. Defendant City of Lakewood Police Department is a department of the Defendant City of

   Lakewood.

4. Defendant Scott Harner (Hereinafter referred as "Defendant Harner") is a police officer

   employed by Defendants City of Lakewood and City of Lakewood Police Department.

5. Defendants Joe Doe Police Officers 1 through 5 are those police officers employed by

   Defendants City of Lakewood and City of Lakewood Police Department who responded

   along with Defendant Harner to Plaintiffs’ residence in the City of Lakewood.

6. That on or about February 19, 2018, Plaintiff was at her home at 1365 Clarence Ave.,

   Apt. 109 in the City of Lakewood, Ohio.

7. That, while Plaintiff was at home, Defendant Harner and Defendant John Doe Police

   Officers 1 through 5 employed by the Defendant City of Lakewood and Defendant City

   of Lakewood Police Department arrived at Plaintiff's’ home regarding a phone call from

   Plaintiff's then boyfriend Clifford Brown Jr. to help or supervise him moving his

   belongings from Plaintiff's home. Plaintiff did not call the police. There was no fight,

   altercation, police emergency or any reason for the Defendants to be at Plaintiff's home.

8. Clifford Brown Jr. was not an owner, lessee or legal resident at Plaintiff's home.

9. That shortly thereafter, Defendant Harner and Defendants John Doe Police Officers 1

   through 5 without probable cause arrested Plaintiff and using excessive force removed

   Plaintiff from her home. Defendant Harner and Defendants John Doe Police Officers 1



                                              2
    Case: 1:20-cv-00351-DCN Doc #: 1 Filed: 02/17/20 3 of 5. PageID #: 3



   through 5 would not allow Plaintiff to fully dress herself and took her from her apartment

   to the street in her bra and panties. Plaintiff suffered physical injury, humiliation and

   embarrassment. This incident was witnessed by Plaintiff's neighbors and videotaped and

   preserved.

10. Plaintiff was charged with Assault, Resisting Arrest and Obstructing Official Business.

11. That Defendant City of Lakewood, and the other Defendants, had a policy or practice of

   unlawfully entering person's homes, arresting them without probable cause, and

   employing excessive force in the process based on their race, specifically African

   American.

12. That Defendant City of Lakewood and Defendant City of Lakewood Police Department

   condoned or ratified unlawfully entering person's homes, arresting them without probable

   cause, and using excessive force in the process by Defendant Harner and Defendants

   John Doe Police Officers 1 Through 5, based on the person's race, specifically African

   American.

13. That Defendant City of Lakewood, and the other Defendants, acting under the color of

   state law deprived Plaintiff of rights, privileges, or immunities guaranteed under federal

   law or the United States Constitution.

14. Plaintiff suffered damage, injury and loss as a result of Defendants' actions. Defendants'

   conduct was extreme and outrageous and intended to cause Plaintiff serious emotional

   distress.

                                            COUNT I

                          (Intentional Infliction of Emotional Distress)

15. The allegations of Paragraphs 1 to 14 are herein incorporated by reference.



                                             3
    Case: 1:20-cv-00351-DCN Doc #: 1 Filed: 02/17/20 4 of 5. PageID #: 4



16. That Defendant City of Lakewood and the other Defendants’ actions against Plaintiff

    resulted in the intentional infliction of emotional distress on Plaintiff.

17. That, as a direct and proximate result of Defendant City of Lakewood and the other

    Defendants’ actions, Plaintiff has suffered injury, damage, and loss.

                                             COUNT II

                               (Violation of 42 U.S.C. Section 1983)


18. As a further and separate cause of action Plaintiff states as follows:


19. The allegations of Paragraphs 1 through 18 are herein incorporated by reference.


20. That Defendant City of Lakewood and the other Defendants’ acting under the color of

    state law deprived Plaintiff of rights, privileges, or immunities guaranteed under federal

    law or the United States Constitution.


21. That, as a direct and proximate result of Defendant City of Lakewood and the other

    Defendants’ actions, Plaintiff suffered injury, including emotional distress and other

    damage.


                                           COUNT III

               (Race Discrimination - Title VII of the Civil Rights Act of 1964)

22. As a further and separate cause of action Plaintiff states as follows:


23. The allegations of Paragraphs 1 through 22 are herein incorporated by reference.


24. That Defendant City of Lakewood and the other Defendants discriminated against

    Plaintiff because of her race.




                                               4
       Case: 1:20-cv-00351-DCN Doc #: 1 Filed: 02/17/20 5 of 5. PageID #: 5



   25. That, as a direct and proximate result of Defendant City of Lakewood and the other

Defendants’ actions, Plaintiff suffered injury, including emotional distress and other damages.


       WHEREFORE, Plaintiff demands judgment against Defendant City of Lakewood and the

   other Defendants jointly and severally for compensatory damages in a sum in excess of

   Seventy-Five Thousand Dollars ($75,000.000), for liquidated/punitive damages as

   determined at trial, together with reasonable attorney fees, interest according to law and the

   costs of this action.


                                                            Respectfully Submitted,

                                                            /s/ Eric D. Hall______________
                                                            Eric D. Hall, #0067566
                                                            Attorney for Plaintiff
                                                            P.O. Box 232
                                                            Medina, Ohio 44258
                                                            Phone: (330) 245-7504
                                                            Email: attorneyhall@yahoo.com




                                            JURY DEMAND
               A trial by jury is hereby demanded on all issues so triable by the maximum
       number of jurors permitted by law.



                                                            /s/ Eric D. Hall___________
                                                            Eric D. Hall, #0067566
                                                            Attorney for Plaintiff




                                                5
